Case 3:20-mc-00007-JRW Document 1-1 Filed 02/11/20 Page 1 of 4 PagelD #: 4

thle
=
=
=

CAHILL *«

aga®

*

IP Amy Sullivan Cahill

Cahill IP, PLLC
6013 Brownsboro Park Blvd.
Suite B
Louisville, Kentucky 40207
acahill@cahill-ip.com
Direct : 502-825-0220
Toll Free: 844-238-0755
Mobile: 502-619-4583

 

February 11, 2020

VIA FEDERAL EXPRESS

Amazon, Inc.

Legal Department- Subpoenas
300 Deschutes Way S.W.
Suite 304

Tumwater, WA 98501

WITHOUT PREJUDICE — ALL RIGHTS RESERVED

RE: Tempur Sealy International /Amazon.com seller “Fun Jungle” Infringements

Dear Sir or Madam:

We represent Tempur Sealy International, Inc. (“Tempur Sealy”) in intellectual property
matters and are contacting you regarding Amazon.com seller “Fun Jungle.” We provide this notice
pursuant to Section 512 of Title 17 of the U.S. Code (as enacted by the Online Copyright
Infringement Liability Limitation Act’) to request that you immediately take action with respect to
infringements that are occurring by seller “Fun Jungle” on Amazon.com. This notice is being
provided to you as the party responsible for hosting the user’s storefront.

Based on the information at our disposal, we have a good faith belief that the material
located on and/or being distributed from seller “Fun Jungle” is infringing Tempur Sealy’s
copyrights. The copyrighted works that have been infringed include those listed on Exhibit A,
enclosed herein. Such copies, titles, listings, references, descriptions, depictions, and material that
are the subject of infringing activities are hereinafter referred to as “Infringing Materials.”

Given the infringing activity, we urge you to cooperate with our efforts to protect Tempur
Sealy’s intellectual property rights and immediately do the following:

1. Immediately take steps to remove or disable access to all of the Infringing Materials;

2. Notify any seller who may have participated in reproducing or distributing the Infringing
Materials that their conduct was illegal and could be subject to enforcement; and
Case 3:20-mc-00007-JRW Document 1-1 Filed 02/11/20 Page 2 of 4 PagelD #: 5

wtlte

CAHILL *

oon’

IP

Without Prejudice — All Rights Reserved
Amazon, Inc.
February 11, 2020

eo

3. Take appropriate action against any responsible seller under the Abuse Policy/Terms of
Service Agreement, including termination of repeat offenders under Section 512 (i) of Title

17 of the U.S. Code.

I believe that the information in this notification is accurate. Under penalty of perjury, I
hereby affirm that I am authorized to act on Tempur Sealy’s behalf whose exclusive copyright
rights I believe to have been infringed as described herein. By providing this notice, Tempur
Sealy is not waiving its right to engage in other enforcement activities, and reserves all rights to

do so at any time.
Thank you for your cooperation and prompt response in this matter.

Sincerely,

On 9 6.5.4

Amy S. Cahill

Enclosure

oC Tempur Sealy International, Inc.

4832-0161-3227, v. 1
Case 3:20-mc-00007-JRW Document 1-1 Filed 02/11/20 Page 3 of 4 PagelD #: 6

EXHIBIT A
Internet screen shots of Amazon.com storefront of Fun Jungle, found at:

https://www.amazon.com/s?me=AlFRV5ZS8XD4VL&rh=p 4%3ATempur-
Pedic&dc&fst=as%3 Aoff&qid=1581437240&ref=sr in -2 p 4 42

€ oO a toh wewamazon.com

x ascat oy ai fads PY w nh &
UC for tenia *

 

opored

Select your address

B results tos Flan Dongle : Tempur-Pedic fa be: Festuoat
Brand

hoy Brand

Tempur-Pedic TEMPUR-Neck Pillow Firm Support, Medium, White
Tempar Pedic val

Tempur-Pedic Sleep Mask, One Size, Navy
$33

$227 seve

TEMPUR, Standard
Cloud Soft &

Tempur-Pedic Protect Waterproal Mattress Protector, King
Conforming Pillow sd

i vprken,

  

eg ta Cont

 

 

4822-6484-1643, v. 1
Case 3:20-mc-00007-JRW Document1-1 Filed 02/11/20 Page 4 of 4 PagelD #: 7

4822-6484-1643, v. 1

 

Ci pmPack

 

Your medication, delivered

Tempur-Pedic Protect Waterproof Mattress Protector, King

by Tempur-Pedic

 

 

Sa FREE Shipping & FREE Return
ns Same $12.65 (13%

ce King
Twin XL Ful Quees King Califorrda Wing
whey ion te siia8 fants uy ee

+ WATERPROOF MATTRESS COVER—Pyotects your mattress trom sgslls and stairn to beep it looking great
year alter year

+ PERFECT FIT—Stretchyy fatwic acid real siden with deep pockets adapt to your matte for o customired
tit

+ BREATHABLE FAREIC—Lightweight patented ThermalSere fatwic provides corntort with continues
airflow to ensure ultimate relaxation

+ EASY CARE—Machine washable fabric and dryersale for your convenience

Compare with siomiar items,

 

 

PuUtnonLuaE F
Stay Comfortable with * i

Bamboo Mattress Protector 4

rah 526.99 vprime

$86.35
& FREE Shipping

FREE Returns

Got it as 3900 as Feb. 19-24
when you choose Standard
Shipping at checkout

In stock,

ow

 

‘Ships fram and sold by

 

© sees delvey tocrun

Add to List
Add to Weeding Regpstry
she Ei ¥ @

em rime

t Protect Your
Mattress
Investment
